
	
		I
		111th CONGRESS
		1st Session
		H. R. 3339
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2009
			Mr. Heinrich (for
			 himself and Mrs. Lummis) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To reauthorize the Federal Land Transaction Facilitation
		  Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 FLTFA Reauthorization Act of
			 2009.
		2.Federal Land
			 Transaction Facilitation Act amendmentsThe Federal Land Transaction Facilitation
			 Act (43 U.S.C. 2301 et seq.) is amended as follows:
			(1)In section 203(2), by striking on
			 the date of enactment of this Act was and inserting
			 is.
			(2)In section 205(a), by striking (as
			 in effect on the date of enactment of this Act).
			(3)By striking
			 subsection (d) of section 205.
			(4)By striking
			 subsection (f) of section 206.
			(5)In section
			 207(b)—
				(A)By striking
			 under— and inserting under the following:.
				(B)In paragraph (1),
			 by striking ; and and inserting a period.
				(C)By amending
			 paragraph (2) to read as follows:
					
						(2)Public Law 105–263 (the Southern Nevada
				Public Land Management Act of 1998 (112 Stat. 2343)), as
				amended.
						.
				(D)By adding at the
			 end of subsection (b), the following:
					
						(3)Sections 301 through 307 of Public Law
				109–432 (commonly known as the White Pine County Conservation,
				Recreation, and Development Act of 2006 (120 Stat. 3028)).
						(4)Public Law 108–424
				(commonly known as the Lincoln County Conservation, Recreation, and
				Development Act of 2004 (118 Stat.
				2403)).
						.
				
